Exhibit 10.3

 

[g169581kki001.jpg]

 

AMENDMENT NO. 1 TO

TRANSACTIONS TERMS LETTER

 

This AMENDMENT NO. 1 TO TRANSACTIONS TERMS LETTER (the “Amendment”) is made and
entered into as of June 29, 2011 by and between Bank of America, N.A. (“Buyer”)
and Home Loan Center, Inc. (“Seller”). This Amendment amends that certain
Transactions Terms Letter by and between Buyer and Seller dated as of June 30,
2010 (the “Transactions Terms Letter”), which supplements that certain Master
Repurchase Agreement by and between Buyer and Seller dated as of May 1, 2009 (as
may be amended from time to time, the “Agreement”).

 

R E C I T A L S

 

Buyer and Seller have previously entered into the Transactions Terms Letter and
Agreement pursuant to which Buyer may, from time to time, purchase certain
mortgage loans from Seller and Seller agrees to sell certain mortgage loans to
Buyer under a master repurchase facility.  Buyer and Seller hereby agree that
the Transactions Terms Letter shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:

 

1.                                       Expiration Date.  Buyer and Seller
agree that the Expiration Date set forth within the Transactions Terms Letter
shall be deleted in its entirety and replaced with the following:

 

“Expiration
Date:                                                                                                     
Expiring on July 13, 2011”

 

2.                                       Financial Covenants.  Buyer and Seller
agree that the Financial Covenants set forth within the Transactions Terms
Letter shall be amended for Financial Covenants (a), (d) and (f) as follows, and
all other existing Financial Covenants shall remain unchanged:

 

“(a)                            Minimum Tangible Net Worth (calculated per HUD
guidelines): $20,000,000.”

 

“(d)                           Net Income:  Seller shall show positive pre-tax
net income, on a quarterly basis, with the exception of the quarter ending
June 30, 2011, in which Seller’s pre-tax losses shall not exceed $12,200,000.”

 

“(f)                              Payment of Dividends: Seller may not, without
the prior written consent of Buyer, (a) declare or pay dividends upon its shares
of stock now or hereafter outstanding, including dividends payable in the
capital stock of Seller, or make any distribution of assets to its shareholders,
whether in cash, property or securities, or (b) acquire, purchase, redeem or
retire shares of its capital stock now or hereafter outstanding for value.”

 

3.                                       No Other Amendments; Conflicts with
Previous Amendments.  Other than as expressly modified and amended herein, the
Transactions Terms Letter shall remain in full force and effect and nothing
herein shall affect the rights and remedies of Buyer as provided under the
Transactions Terms Letter and Agreement. To the extent any amendments to the
Transactions Terms Letter contained herein conflict with any previous amendments
to the Transactions Terms Letter, the amendments contained herein shall control.

 

4.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.

 

--------------------------------------------------------------------------------


 

5.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above.  Buyer shall have no obligation to honor the terms and conditions
of this Amendment if Seller fails to fully execute and return this document to
Buyer within thirty (30) days after the date hereof.

 

BANK OF AMERICA, N.A.

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rayanthi De Mel

 

By:

/s/ Rian Furey

 

 

 

 

 

Name:

Rayanthi De Mel

 

Name:

Rian Furey

 

 

 

 

 

Title:

Assistant Vice President

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------